O’Malley, J. (dissenting).
While the evidence was sufficient to justify a finding that the defendants were guilty of knowingly possessing lottery tickets, described in the evidence as “ Chinese policy ” slips, they were not proven guilty of the crime charged in the informations — the possession of policy slips which relate to the drawing of numbers. The case comes within the principle of our decision in People v. Lyttle (225 App. Div. 299; affd., 251 N. Y. 347). I, therefore, vote for a reversal of the judgments of conviction and for a dismissal of the informations.